April 14, 2016




                                  JUDGMENT

                  The Fourteenth Court of Appeals
ALTA MESA HOLDINGS, L.P., ALTA MESA ACQUISITION SUB, LLC, THE
 MERIDIAN RESOURCE & EXPLORATION LLC CHANGE IN CONTROL
SEVERANCE PLAN, AND THE MERIDIAN RESOURCE & EXPLORATION,
                        LLC, Appellants

NO. 14-14-00739-CV                            V.

               STEVEN IVES AND LLOYD DELANO, Appellees
                   ________________________________

      This cause, an appeal from the judgment in favor of appellees, Steven Ives
and Lloyd Delano, signed June 30, 2014, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in assessing liability for
breach of the employment agreements against Alta Mesa Holdings, L.P. We
therefore order that the portions of the judgment assessing liability against Alta Mesa
Holdings, L.P. for breach of those agreements are REVERSED, and we RENDER
judgment that appellees, Steven Ives and Lloyd Delano, take nothing against Alta
Mesa Holdings, L.P. on those claims.

       We further find the trial court erred in ordering The Meridian Resource &
Exploration, LLC and Alta Mesa Acquisition Sub, LLC to pay attorney’s fees based
on breach of the employment agreements. Accordingly, we REVERSE the portions
of the judgment ordering them to pay those fees to appellees, Steven Ives and Lloyd
Delano, and MODIFY the judgment to delete that award.
      Finding no error in the remainder of the judgment, we order it AFFIRMED
as so MODIFIED.

       We order each of the following parties to pay one-fifth of the costs expended
in this appeal: (1) The Meridian Resource & Exploration, LLC; (2) Alta Mesa
Acquisition Sub, LLC; (3) The Meridian Resource & Exploration LLC Change in
Control Severance Plan; (4) Steven Ives; and (5) Lloyd Delano.

      We further order this decision certified below for observance.




                                         2